DETAILED ACTION
The amendments filed 3/28/2022 have been entered.  Claims 1-7, 9, 11-14 are pending.  

Claim Objections
Claims 6 and 12 are objected to because of the following informalities:  
Claim 6, line 7: “is” should be replaced with --being--.  
Claim 12, the indentation of the last three sub-paragraphs should be decreased.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 9, and 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu (US Publication No. 2018/0150972).
Zhu teaches:
Re claim 1.  An information processing apparatus, comprising: 
	a central processing unit (CPU) (processing module Figures 4 and 5; and paragraph [0008]) configured to: 
compare each capture image of a plurality of captured images with a reference image, wherein the plurality of captured images is obtained based on imaging a direction at different positions (abstract; S104, Figure 1; paragraph [0028]: “position images” and “reference images”; Figure 8 illustrates the camera facing a fixed direction); 
detect, based on the plurality of captured images, a movable area for movement of a mobile body (paragraphs [0008 and 0034]: “The predetermined trajectory is determined from a series of reference images, which indicate the correct path or action for the robot to take in connection with comparison of the reference images with the positions images taken by the robot.” and “the mobile robot automatically moves back to the preset trajectory so that the position image corresponding to the shooting area does not deviate from the predetermined trajectory of the trajectory reference point corresponding to the reference image.”);
perform self-localization of the mobile body based on a result of the comparison of each captured image of the plurality of captured images with the reference image, wherein the self-localization of the mobile body includes estimation of at least one of a position or an orientation of the mobile body; (S105, Figure 1; paragraphs [0033 and 0034]) and
control the mobile body to move to a position at which the reference image is imaged (paragraphs [0033-0034]: “the mobile robot moves to change the position of the trajectory reference point corresponding to the reference image so that the orientation of the trajectory reference point corresponds to the reference image within the valid range of the shooting area corresponding to the position image.”), wherein 
the mobile body is controlled based on the estimated at least one of the position or the orientation of the mobile body (paragraphs [0033-0034]), and 
the position is within the movable area (paragraph [0034]: “the mobile robot automatically moves back to the preset trajectory so that the position image corresponding to the shooting area does not deviate from the predetermined trajectory of the trajectory reference point corresponding to the reference image.”).

Re claim 2.  Wherein the CPU is further configured to: 
detect a first plurality of feature points in the plurality of captured images (areas P11 and P21, paragraph [0032] and Figure 2);
perform feature point matching between each captured image of the plurality of captured images and the reference image (paragraph [0032]); and 
perform the self-localization of the mobile body based on matching information obtained by the feature point matching (paragraph [0032]).

Re claim 3.  Wherein the CPU is further configured to:
calculate a plurality of matching rates between the first plurality of feature points in the plurality of captured images and a second plurality of feature points in the reference image (paragraph [0032]: “When the mobile robot judges whether the images in the same area of the reference image overlap with each other, the position image is compared with the reference image when the coincidence degree of the image in the same area of the position image and the reference image reaches a predetermined value, the images in the same area of the image overlap with each other, where the predetermined value is a value set by the user, such as more than 50% or 80%, depending on the actual situation.”), and 
perform the self-localization of the mobile body based on the plurality of matching rates (paragraph [0032]).

Re claim 4.  wherein the CPU is further configured to: select a captured image from the plurality of captured images based on a matching rate of the plurality of matching rates between a firstPage 5 of 18Application No. 16/652,825Reply to Office Action of December 29, 2021 feature point of the first plurality of feature points in the captured image and a second feature point of the second plurality of feature points in the reference image; and perform the self-localization of the mobile body based on the matching information between the selected captured image and the reference image. (paragraph [0032]: “the position image is compared with the reference image when the coincidence degree of the image in the same area of the position image and the reference image reaches a predetermined value”)

Re claim 7.  Wherein the CPU is further configured to perform the self- localization of the mobile body based on a position and an orientation at which the reference image is imaged. (paragraph [0033]).

Re claim 9.  Wherein the mobile body is a vehicle, and the CPU is further configured to control the mobile body to travel in a lane in which the reference image is imaged. (paragraphs [0008 and 0041]: “correct path” and “forklift”).

Re claim 11.  Wherein the CPU is further configured to perform the self-localization of the mobile body based on a result of the comparison between the reference image and a captured image of the plurality of captured images, andPage 7 of 18Application No. 16/652,825 Reply to Office Action of December 29, 2021degree of similarity of the capture image with the reference image is highest among a plurality of degrees of similarity of the plurality of captured images with the reference image. (paragraphs [0032 and 0034], the system will use the captured image with a highest degree of similarity with the reference image, as well as the other captured images.).

Re claim 12.  A self-localization method, comprising 
comparing each capture image of a plurality of captured images with a reference image, wherein the plurality of captured images is obtained based on imaging a direction at different positions (abstract; S104, Figure 1; paragraph [0028]: “position images” and “reference images”; Figure 8 illustrates the camera facing a fixed direction); 
detecting, based on the plurality of captured images, a movable area for movement of a mobile body (paragraphs [0008 and 0034]: “The predetermined trajectory is determined from a series of reference images, which indicate the correct path or action for the robot to take in connection with comparison of the reference images with the positions images taken by the robot.” and “the mobile robot automatically moves back to the preset trajectory so that the position image corresponding to the shooting area does not deviate from the predetermined trajectory of the trajectory reference point corresponding to the reference image.”); 
performing self-localization of the mobile body based on a result of the comparison of each captured image of the plurality of captured images with the reference image, wherein the self-localization of the mobile body includes estimation of at least one of a position or an orientation of the mobile body (S105, Figure 1; paragraphs [0033-0034]); and 
controlling the mobile body to move to a position at which the reference image is imaged (paragraphs [0033-0034]: “the mobile robot moves to change the position of the trajectory reference point corresponding to the reference image so that the orientation of the trajectory reference point corresponds to the reference image within the valid range of the shooting area corresponding to the position image.”), wherein 
the mobile body is controlled based on the estimated at least one of the position or the orientation of the mobile body (paragraphs [0033-0034]), and 
the position is within the movable area (paragraph [0034]: “the mobile robot automatically moves back to the preset trajectory so that the position image corresponding to the shooting area does not deviate from the predetermined trajectory of the trajectory reference point corresponding to the reference image.”).

Re claim 13.  A non-transitory computer-readable medium having stored thereon, computer-executable instructions which , when executed by a coputer, cause the computer to execute operations, the operations comprising:
comparing each captured image of a plurality of captured images with a reference image, wherein the plurality of captured images is obtained based on imaging a predetermined direction at different positions (abstract; S104, Figure 1; paragraph [0028]: “position images” and “reference images”; Figure 8 illustrates the camera facing a fixed direction); 
detecting, based on the plurality of captured images, a movable area for movement of a mobile body (paragraphs [0008 and 0034]: “The predetermined trajectory is determined from a series of reference images, which indicate the correct path or action for the robot to take in connection with comparison of the reference images with the positions images taken by the robot.” and “the mobile robot automatically moves back to the preset trajectory so that the position image corresponding to the shooting area does not deviate from the predetermined trajectory of the trajectory reference point corresponding to the reference image.”); 
performing self-localization of the mobile body based on a result of the comparison of each captured image of the plurality of captured images with the reference image, wherein the self-localization of the mobile body includes estimation of at least one of a position or an orientation of the mobile body (S105, Figure 1; paragraph [0033]); and 
controlling the mobile body to move to a position at which the reference image is imaged (paragraphs [0033-0034]: “the mobile robot moves to change the position of the trajectory reference point corresponding to the reference image so that the orientation of the trajectory reference point corresponds to the reference image within the valid range of the shooting area corresponding to the position image.”), wherein 
the mobile body is controlled based on the estimated at least one of the position or the orientation of the mobile body (paragraphs [0033-0034]), and 
the position is within the movable area (paragraph [0034]: “the mobile robot automatically moves back to the preset trajectory so that the position image corresponding to the shooting area does not deviate from the predetermined trajectory of the trajectory reference point corresponding to the reference image.”).

Re claim 14.  A mobile body, comprising: 
	a central processing unit (CPU) configured to:
compare each captured image of a plurality of captured images with a reference image, wherein the plurality59 SP369321WO00of captured images is obtained based on imaging a direction at different positions (abstract; S104, Figure 1; paragraph [0028]: “position images” and “reference images”; Figure 8 illustrates the camera facing a fixed direction); 
detect, based on the plurality of captured images, a movable area for movement of the mobile body (paragraphs [0008 and 0034]: “The predetermined trajectory is determined from a series of reference images, which indicate the correct path or action for the robot to take in connection with comparison of the reference images with the positions images taken by the robot.” and “the mobile robot automatically moves back to the preset trajectory so that the position image corresponding to the shooting area does not deviate from the predetermined trajectory of the trajectory reference point corresponding to the reference image.”);
perform self-localization based on a result of the comparison of each captured image of the plurality of captured images with the reference image, wherein the self-localization includes estimation of at least one of a position or an orientation of the mobile body (S105, Figure 1; paragraph [0033]); and 
control the movement to cause the mobile body to move a position at which the reference image is imaged (paragraphs [0033-0034]: “the mobile robot moves to change the position of the trajectory reference point corresponding to the reference image so that the orientation of the trajectory reference point corresponds to the reference image within the valid range of the shooting area corresponding to the position image.”), wherein 
the movement is controlled based on the estimated at least one of the position or the orientation of the mobile body (paragraphs [0025, and 0033-0034]), and 
the position is within the movable area (paragraph [0034]: “the mobile robot automatically moves back to the preset trajectory so that the position image corresponding to the shooting area does not deviate from the predetermined trajectory of the trajectory reference point corresponding to the reference image.”).

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 12-16, filed 3/28/2022, with respect to the claim interpretations under 35 U.S.C. § 112(f), rejections under 35 U.S.C. § 112(b), and rejections under 35 U.S.C. § 101 have been fully considered and are persuasive.  The claim interpretations under 35 U.S.C. § 112(f), rejections under 35 U.S.C. § 112(b), and rejections under 35 U.S.C. § 101 have been withdrawn. 
Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive.
Applicant argues, on page 17, 
The Applicant submits that the cited art Zhu does not expressly or inherently describe at least, for example, the newly presented feature of "the mobile body is controlled based on the estimated at least one of the position or the orientation of the mobile body," as recited in amended independent claim 1.

However, Zhu teaches, at paragraphs [0025, and 0033-0034], determining a position and angle offset from a robot’s current position to a desired position at which a reference image was taken, and moving the robot accordingly so that the robot is positioned within a valid range of where the reference image was taken.  This enables the robot to move along a correct path along a preset trajectory.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/Primary Examiner, Art Unit 3664